Title: To George Washington from Osgood Hanbury & Company, 18 February 1771
From: Osgood Hanbury & Company
To: Washington, George



Esteem’d Friend
London 18th Feby 1771

Our last to Thee was dated 30 Augt ⅌ the 2 Sisters Capn Taylor since which we have not recd any of Thy favors & have therefore nothing in particular ⟨to reply to⟩—We have again sent Capn Esten in the Hanbury for the accomodation of our friends, we hope they will not be backward in giving her quick dispatch & shall send Capn Necks in the Lunn & Lloyd about the usual time, by him we shall forward all our friends Accts Currt with C. & O. H. to the 1st Novr last, which we fully

intended to have done up to the 1st Augt as advis’d in our last, but not having at that time dispos’d of the whole of the Tobo consign’d us, we were under a necessity of deferring it a few months longer—The present prices of Tobo are from 3 to 3¾ ⅌ lb. for exportation & from 10d. to 11d. home consumption, the very finest will produce something more—We have not yet dispos’d of any part of the Tobo consign’d us by the Hanbury, apprehendg from the great probability there was of a breach wth Spain, the prices wou’d advance, but as conciliating measures have been concluded on a few days since, between Great Britain & the court of Madrid, the prospect we had of the prices advancing is rather over. The conditions agreed on by administration for a pacification seem not ⟨altogether⟩ satisfactory to the public, & is imagin’d by many not likely to be of long duration, what may be the result thereof time only can discover. We nevertheless hope the prices will not be worse, tho’ we apprehend there is but little prospect of their being better, the buyers entertaing an opinion, that the crops coming home, will greatly exceed the usual quantity; shou’d this prove to be the case, we are doubtful whether the prices can be maintain’d or not, we shall however do our utmost in keepg them up, at the same time be duly attentive to the Interest of our correspondents in the disposal of the Tobo they have been pleas’d to commit to our care. Inclos’d is a letter to our friend J. P. Custis which we request Thee will please to convey to him.
We hope for the continuance of Thy friendship & assistance to our Interest & are wth best wishes for Thy health & welfare Thy assured friends

Osgood Hanbury & Co.

